United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2837
                                 ___________

Margaret Stuckey; Charles                *
Stuckey, Jr.                             *
                                         *
             Plaintiffs-Appellants,      *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
Cleveland County Arkansas Quorum, *
Court; Cleveland County Arkansas         *        [UNPUBLISHED]
Solid Waste Authority; Cleveland         *
County Arkansas Solid Waste              *
Authority Board of Directors;            *
Kent Rhinehart, Chairman                 *
of the Board; Virginia Norton, Co-       *
Chairman of the Board; Erica Rogers, *
Keeper of Records for the Board;         *
Does, All members of the Board of        *
Directors of the Solid Waste Authority *
of Cleveland County, Arkansas;           *
Tri-County Agency,                       *
                                         *
             Defendants-Appellees.       *
                                    ___________

                            Submitted: July 1, 2004
                               Filed: July 16, 2004 (Corrected: July 27, 2004)
                                ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________
PER CURIAM.

       Margaret Stuckey and Charles Stuckey, Jr. (the “Stuckeys”) brought this 42
U.S.C. § 1983 action against several Defendants, including the Solid Waste Authority
of Cleveland County, Arkansas (the “Authority”), and two individual members of its
board of directors. In their complaint, the Stuckeys alleged that due to their attempts
to correct the perceived mismanagement of the Authority, including speaking out at
board meetings and making several demands for the inspection of public documents,
they were subjected to persecution by the Defendants. According to the Stuckeys,
this persecution took many forms, including the denial of access to future board
meetings and public documents generated therefrom, as well as being singled out for
the initiation of legal action to recover fees owed to the Authority for garbage
collection services rendered.

       Following a two-day bench trial, the district court1 entered judgment in favor
of all of the Defendants, finding that there was insufficient evidence to support any
theory of liability as to any party that was properly subject to suit. After a careful
review of the record, including the trial transcript, we agree with the holding of the
district court that the Stuckeys failed to make out a prima facie case under § 1983
against any of the Defendants. We also agree with the district court that the evidence
failed to establish liability on the part of the Defendants on any of the Stuckeys’
pendent state law claims.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47(B).
                    ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-